Citation Nr: 1444564	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the removal of former spouse M. as a dependent, effective July 1, 2004, was proper.  

2.  Entitlement to an effective date earlier than December 1, 2010 for the addition of spouse D. as a dependent.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which removed the Veteran's former spouse M. as a dependent, effective July 1, 2004, creating an overpayment, and added the Veteran's current spouse D. as a dependent, effective December 1, 2010.   

In July 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the July 2013 hearing transcript is potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  In his July 1993 claim for service connection, the Veteran listed his former spouse, M., as a dependent.  

2.  The Veteran was paid dependency compensation for his former spouse, M., following the increase in disability rating of his service-connected varicose veins in August 1994.  

3.  The Veteran and his former spouse, M., divorced on June [redacted], 2004.  

4.  The Veteran claims that he attempted to notify the RO in September 2004 that he had divorced M. and remarried D. on August [redacted], 2004. 

5.  As VA had essentially been put on notice in July 1993 that the Veteran was married, it had effectively been put on notice that the Veteran had been married during the period from August [redacted], 2004 to present.   

6.  In November 2010, the RO received notice that the Veteran had been specifically married to his current spouse, D., from August [redacted], 2004 to present, the entirety of the period under appeal.  


CONCLUSIONS OF LAW

1.  The removal of former spouse, M., as a dependent, effective July 1, 2004, was proper.  38 U.S.C.A. §§ 1115, 1134, 1135, 5107(b), 5110(n) (West 2002); 38 C.F.R. §§ 3.4, 3.102, 3.501 (2013).  

2.  An effective date of August [redacted], 2004 for the addition of current spouse, D., as a dependent is warranted.  38 U.S.C.A. §§ 1115, 1134, 1135, 5107(b), 5110(n) (West 2002); 38 C.F.R. §§ 3.4, 3.102, 3.651, 3.652 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant an earlier effective date for the addition of spouse D. as a dependent for the entire period on appeal is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is to defray the costs of supporting the veteran's dependents when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).  

A veteran who is receiving compensation is required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a) (2013).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b) (2013).    

In his July 1993 claim for service connection, the Veteran listed his former spouse, M., as one of his dependents.  He was granted service connection for various disabilities in March 1994, but he only had a combined disability rating of 20 percent.  The Veteran filed a claim for increased rating for his varicose veins in March 1994.  Upon receiving an increase from 0 percent to 10 percent disabling for his varicose veins in August 1994, the Veteran was paid dependency compensation for his former spouse, M.  The Veteran and his former spouse, M., divorced on June [redacted], 2004.  

In December 2002, the Veteran submitted a Status of Dependency Questionnaire for the purpose of certifying his current dependency status to maintain continued entitlement.  The Veteran continued to certify that he was still married to his former spouse, M.  

In March 2003, VA provided the Veteran notice of a change in the monthly rate of his payments.  The notice indicated that the Veteran was in receipt of additional dependency benefits for his spouse and children and that he needed to inform VA immediately of any change in the number or status of his dependents.  The Veteran was further informed that failure to tell VA immediately of a dependency change would result in an overpayment which had to be repaid.  Following this notice, the Veteran submitted an April 2003 Certification of School Attendance or Termination for his dependent child.  Subsequently, the Veteran submitted a September 2005 Request for Approval of School Attendance for his dependent son, along with notice to VA that he had moved to Iowa.  

In November 2010, the Veteran submitted a Status of Dependency Questionnaire in which he certified that he had married his current spouse, D., on August [redacted], 2004.  He submitted a marriage license and divorce decree in support of his claim.     

From July 1, 2004 to October 31, 2010, the Veteran had been receiving dependency compensation benefits based on his marriage to his former spouse, M.  In December 2010, the RO discontinued dependency compensation benefits based on the Veteran's marriage to his former spouse, M., effective July 1, 2004.  The RO added the Veteran's current spouse, D., as a dependent, effective November 3, 2010, the date of the Veteran's claim for dependency.  His first payment would begin on December 1, 2010, the first day of the month following his effective date.  The Veteran was informed that his current spouse, D., could not have been added as a dependent from his date of marriage to her because he had not notified the VA of this marriage within one year of the date of marriage.  The Veteran was also notified that his receipt of dependency compensation benefits from July 1, 2004 to October 31, 2010 based on his marriage to his former spouse, M., had resulted in an overpayment which needed to be repaid.  

In this case, the Veteran does not dispute his lack of entitlement to benefits based on a dependent spouse from July 1, 2004 through August 20, 2004.  He acknowledges that he would not be entitled to dependent spouse benefits during that time period, as he was not married.  However, the Veteran contends that for the period since August [redacted], 2004, he should still be entitled to dependency compensation benefits based on marriage because he has been married for the entire period, albeit to his second spouse, D., and thus had no change in marital status during this specific period of time.  Additionally, the Veteran argues that he had timely notified the RO in Des Moines, Iowa, of his marriage to his current spouse, D.  He submitted a copy of a September 11, 2004 letter that he claims to have sent to the Des Moines RO regarding his change in marital status and relocation to Iowa.  The Veteran asserts that when he had continued to receive his dependency spouse benefits each month, he had assumed that the Des Moines RO had received his letter.  Therefore, he had not found it necessary to follow up with the RO regarding the receipt of his letter.    

The Board notes that the RO had essentially been put on notice in the Veteran's original July 1993 claim that he was married, and therefore, it had also effectively been put on notice that the Veteran had been married during the time period of August [redacted], 2004 to the present.   

Additionally, although the RO did not receive notice of the divorce of the Veteran's first spouse and his remarriage until 2010, the Board finds extenuating circumstances in this case which must be considered.      

The Board notes that although the RO had not received notice that the Veteran had divorced his former spouse and remarried his current spouse until 2010, he had timely notified the RO of the status of his dependent son in April 2003 and September 2005, along with providing notice that he had moved to Iowa.  The Veteran also submitted a copy of a September 11, 2004 letter to the Des Moines RO in which he had notified the RO of his change in marital status and relocation to Iowa.  Given that the Veteran had timely notified the RO of changes in his dependent son's status, it is plausible that he had also notified the RO of his change in marital status in September 2004.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran had attempted to notify the RO of his marriage to his current spouse, D., in September 2004, within a month after the marriage.  In any case, the RO was effectively put on notice that the Veteran was married during the period on appeal when the Veteran reported his marital status in his initial July 1993 claim for benefits.  Moreover, the fact remains that the Veteran was actually married for the period since August [redacted], 2004, even though it was to his current spouse, D., instead of his former spouse, M.  Therefore, in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that although the removal of former spouse, M., as a dependent on July 1, 2004, was proper, dependency compensation benefits from August [redacted], 2004 to present based on marriage to current spouse, D., are warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

The removal of former spouse, M., as a dependent, effective July 1, 2004, was proper.  

An effective date of August [redacted], 2004 for the addition of current spouse, D., as a dependent is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


